           Case 2:20-cv-02055-APG-NJK Document 55 Filed 08/04/21 Page 1 of 1




 1
 2
 3
                                 UNITED STATES DISTRICT COURT
 4
                                        DISTRICT OF NEVADA
 5
 6   CAT’S MEOW OF VEGAS, LLC,
                                                             Case No. 2:20-cv-02055-APG-NJK
 7           Plaintiff,
                                                                           ORDER
 8   v.
 9   STATE OF NEVADA, COVID-19
     MITIGATION AND MANAGEMENT
10   TASK FORCE, et al.,
11           Defendants.
12          On November 6, 2020, Plaintiff filed a verified complaint for an emergency temporary
13 restraining order, preliminary and permanent injunctive relief, and declaratory relief to initiate this
14 action. Docket No. 1. Concurrently with its complaint, Plaintiff filed an emergency motion for a
15 temporary restraining order. Docket No. 5. United States District Judge Andrew P. Gordon denied
16 Plaintiff’s motion on November 17, 2020, and again, upon reconsideration, on February 11, 2021.
17 See Docket Nos. 28, 48. Thereafter, on February 19, 2021, Plaintiff filed a notice of appeal as to
18 the denial of its emergency motion for a temporary restraining order. See Docket No. 49. On May
19 18, 2021, pursuant to the parties’ stipulated motion for voluntary dismissal, the United States Court
20 of Appeals for the Ninth Circuit dismissed Plaintiff’s appeal. Docket No. 52. To date, no
21 responsive pleading or scheduling order has been filed. See Docket.
22          Accordingly, the parties are hereby ORDERED to file a joint status report, no later than
23 August 11, 2021, advising the Court of the status of this case.
24          IT IS SO ORDERED.
25          Dated: August 4, 2021
26                                                                ______________________________
                                                                  Nancy J. Koppe
27                                                                United States Magistrate Judge
28

                                                      1
